   Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 1 of 19 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

----------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Case No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
NEWFIELD EXPLORATION CO., LEE K.                           :   SECTIONS 14(a) AND 20(a) OF THE
BOOTHBY, STEVEN W. NANCE, PAMELA :                             SECURITIES EXCHANGE ACT OF
J. GARDNER, EDGAR R. GIESINGER,                            :   1934
ROGER B. PLANK, THOMAS G. RICKS,                           :
JUANITA M. ROMANS, JOHN W.                                 :   JURY TRIAL DEMANDED
SCHANCK, J. TERRY STRANGE, AND J.                          :
KENT WELLS,                                                :
                                                           :
                  Defendants.                              :
---------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against Newfield Exploration Co.

(“Newfield or the “Company”) and the members Newfield’s board of directors (the “Board” or

the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed acquisition of Newfield by Encana Corporation and its

affiliates (“Encana”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the
  Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 2 of 19 PageID #: 2



“Registration Statement”) to be filed on December 4, 2018 with the United States Securities &

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Neapolitan Merger Corp. (“Merger Sub”), a wholly owned subsidiary of Encana, will

merge with and into Newfield with Newfield surviving the merger as an indirect, wholly-owned

subsidiary of Encana (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each

Newfield common share issued and outstanding will be converted into the right to receive 2.6719

shares of Encana common stock, valuing Newfield at $27.36 per share based on the closing price

of Encana common stock on October 31, 2018, which was $10.24 per share (the “Merger

Consideration”).

       3.     Newfield and the Board failed to negotiate and obtain a collar provision to be

included in the Merger Agreement, which is designed to protect Newfield shareholders from

dramatic changes in the buyer’s stock price between the announcement of the Proposed

Transaction and the time of closing. Encana’s stock price on October 31, 2018 was $10.24 and

dropped $12.50% the next day after the announcement of the Proposed Transaction. The stock

price has been steadily falling ever since and Encana’s closing stock price on December 14, 2018

was only $5.81, representing a consideration of only $15.52 per share, a decrease of

approximately 30% in deal value.

       4.     Therefore, the consideration Newfield stockholders stand to receive in connection

with the Proposed Transaction and the process by which Defendants propose to consummate the

Proposed Transaction are fundamentally unfair to Plaintiff and the other common stockholders of

the Company. Defendants have now asked Newfield’s stockholders to support the Proposed




                                               2
  Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 3 of 19 PageID #: 3



Transaction in exchange for inadequate consideration based upon the materially incomplete and

misleading representations and information contained in the Registration Statement, in violation

of Sections 14(a) and 20(a) of the Exchange Act. Specifically, the Registration Statement

contains materially incomplete and misleading information concerning, among other things, (i)

Newfield’s and Encana’s financial projections, relied upon by the Company’s financial advisor,

J.P. Morgan Securities LLC (“J.P. Morgan”) in its financial analyses; (ii) the data and inputs

underlying the financial valuation analyses that support the fairness opinion provided by J.P.

Morgan; (iii) the background process leading to the Proposed Transaction; and (iv) Newfield

insiders’ potential conflicts of interest. The failure to adequately disclose such material

information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as Newfield

stockholders need such information in order to cast a fully-informed vote in connection with the

Proposed Transaction.

       5.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       6.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Newfield’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.


                                                 3
  Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 4 of 19 PageID #: 4



        8.     Personal jurisdiction exists over each Defendant either because the Defendant is

incorporated in the State of Delaware and therefore in this District, or is an individual who is

either present in this District for jurisdictional purposes or has sufficient minimum contacts with

this District as to render the exercise of jurisdiction over defendant by this Court permissible

under traditional notions of fair play and substantial justice.

        9.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Newfield in incorporated in this District.

                                             PARTIES

        10.    Plaintiff is, and has been at all relevant times, the owner of Newfield common

stock and has held such stock since prior to the wrongs complained of herein.

        11.    Individual Defendant Lee K. Boothby (“Boothby”) is the Company’s Chairman,

President and Chief Executive (“CEO”). Boothby has served as a member of the Board since

2009.

        12.    Individual Defendant Steven W. Nance (“Nance”) has served as a member of the

Board since 2013 and is the Company’s Lead Director.

        13.    Individual Defendant Pamela J. Gardner (“Gardner”) has served as a member of

the Board since 2005.

        14.    Individual Defendant Edgar R. Giesinger (“Giesinger”) has served as a member of

the Board since 2017.

        15.    Individual Defendant Roger B. Plank (“Plank”) has served as a member of the

Board since 2015.

        16.    Individual Defendant Thomas G. Ricks (“Ricks”) has served as a member of the

Board since 1992.




                                                  4
  Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 5 of 19 PageID #: 5



       17.      Individual Defendant Juanita M. Romans (“Romans”) has served as a member of

the Board since 2005.

       18.      Individual Defendant John W. Schanck (“Schanck”) has served as a member of

the Board since 2013.

       19.      Individual Defendant J. Terry Strange (“Strange”) has served as a member of the

Board since 2004.

       20.      Individual Defendant J. Kent Wells (“Wells”) has served as a member of the

Board since 2015.

       21.      Defendant Newfield is incorporated in Delaware and maintains its principal

offices at 4 Waterway Square Place, Suite 100, The Woodlands, Texas 77380. The Company’s

common stock trades on the New York Stock Exchange under the symbol “NFX.”

       22.      Non-party Encana is a Canadian company and mains its principal offices at Suite

4400, 500 Centre Street S.E., P.O. Box 2850, Calgary, Alberta, Canada T2P 2S5. Encana’s

common stock trades on the New York Stock Exchange under the symbol “ECA.”

       23.      Non-party Neapolitan Merger Corp. is a Delaware corporation and is an indirect

wholly-owned subsidiary of Encana, formed solely for the purposes of effectuating the Proposed

Transaction.

       24.      The defendants identified in paragraphs 11-20 are collectively referred to as the

“Individual Defendants” or the “Board.”

       25.      The defendants identified in paragraphs 11-21 are collectively referred to as the

“Defendants.”




                                                5
     Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 6 of 19 PageID #: 6



                              SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction Undervalues Newfield

        26.    Newfield is an independent energy company that engages in the exploration,

development, and production of crude oil, natural gas, and natural gas liquids in the United

States. The Company has operations principally in the Anadarko and Arkoma basins of

Oklahoma, the Williston Basin of North Dakota, and the Uinta Basin of Utah. It also holds oil

producing assets offshore China. The company was founded in 1988 and is headquartered in The

Woodlands, Texas.

        27.    On November 1, 2018, the Company and Encana jointly announced the Proposed

Transaction:

               MIDLAND, Texas--(BUSINESS WIRE)--Aug. 14, 2018-- Encana
               CALGARY, Alberta, Nov. 01, 2018 (GLOBE NEWSWIRE) --
               Encana Corporation (Encana) (TSX, NYSE: ECA) and Newfield
               Exploration Company (Newfield) (NYSE: NFX) today announced
               that they have entered into a definitive agreement whereby Encana
               will acquire all of the outstanding shares of common stock of
               Newfield in an all-stock transaction valued at approximately $5.5
               billion. In addition, Encana will assume $2.2 billion of Newfield
               net debt. The strategic combination will create a leading multi-
               basin company and has been unanimously approved by the Boards
               of Directors of both companies. Subject to receipt of regulatory
               and shareholder approvals by both companies, the transaction is
               expected to close in the first quarter of 2019.

                                              ***

               “This strategic combination advances our strategy and is
               immediately accretive to our five-year plan,” said Doug Suttles,
               Encana President & CEO. “Our track record of consistent
               execution gives us confidence to accelerate and increase
               shareholder returns. I am very excited to lead the combined
               company and want to congratulate the team at Newfield on doing a
               tremendous job building premium positions in the core-of-the-core
               in each of their assets, particularly in the world-class, oil-rich,
               STACK/SCOOP. When combined with our cube development
               model, expected synergies and relentless focus on efficiency, we



                                               6
Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 7 of 19 PageID #: 7



         are positioned to deliver highly efficient growth and quality
         returns.”

         Lee K. Boothby, Newfield Chairman, President and CEO, stated,
         “This transaction is the best path forward for our company. The
         combination of the two companies provides our investors with the
         very attributes that should be differentiated in today’s energy
         sectoroperational scale, proven execution in development of large,
         liquids-rich onshore resource plays, a peer-leading cost structure
         and an exceptionally strong balance sheet.

         “We strongly believe that the synergies between these two
         organizations will create a dominant diversified resource player
         that is positioned to drive future value. The new organization will
         be capable of efficiently developing high-value growth assets
         while delivering significant cash to shareholders. Throughout our
         30-year history, Newfield has worked to create a strong portfolio
         of assets managed by some of the best and brightest people in the
         business. The merger will accelerate the development of these
         assets and as a result, capture full value for our owners.

                                        ***

         TRANSACTION DETAILS

         The transaction has been unanimously approved by the Board of
         Directors of both Encana and Newfield. Newfield’s Board of
         Directors has recommended that its shareholders vote their shares
         in favor of the merger and Encana’s Board of Directors has also
         recommended that its shareholders vote to approve the issuance of
         Encana common shares under the transaction.

         Under the terms of the merger agreement, Newfield shareholders
         will receive 2.6719 Encana common shares for each share of
         Newfield common stock. Upon completion of the transaction,
         Encana shareholders will own approximately 63.5 percent of the
         combined company and Newfield shareholders will own
         approximately 36.5 percent. Two directors from the Newfield
         Board of Directors will join the Encana Board upon closing.

         The transaction is subject to the terms and conditions set forth in
         the merger agreement, including holders of two-thirds of
         Newfield’s shares of common stock having voted in favor of the
         merger, holders of a majority of votes cast by Encana shareholders
         having voted in favor of the issuance by Encana of its common
         shares, the waiting period under the U.S. Hart-Scott-Rodino Act



                                         7
  Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 8 of 19 PageID #: 8



               having expired or been early terminated, the Toronto Stock
               Exchange and the New York Stock Exchange each having
               approved the listing of the Encana common shares to be issued in
               the transaction and other customary conditions.

       28.     The Merger Consideration undervalues the Company’s shares in light of its recent

financial performance and prospects for future growth. More specifically, on the same day the

Merger Agreement was signed and a day before the announcement of the Proposed Transaction,

Newfield announced stellar third quarter results. The Company posted earnings of $1.01 per

share for the quarter, beating analyst consensus, up from $0.52 the same quarter one year ago.

Total revenues were $711.0 million, up from $439.0 million the same quarter one year ago. The

upside is primarily attributed to outstanding performance in the Anadarko Basin, with net

production up more than 35% year-over-year and net liquids production up 27% year-over-year.

Anadarko Basin net crude oil volumes grew more than 30% compared to the same quarter one

year ago. The Company raises mid-point of full-year 018 production expectations and increases

Fourth Quarter 2018 capital investments.

       29.     Accordingly, the Company is well-positioned for financial growth and the Merger

Consideration fails to adequately compensate Company stockholders by cutting off their ability

to benefit from the Company’s continued growth.

       30.     Despite the inadequate Merger Consideration, the Board has agreed to Proposed

Transaction without an exchange ratio collar provision, which would have protected the

Company’s shareholders from Encana’s free-fall stock price. The value of the Proposed

Transaction dropped 30% from the date of announcement.              It is therefore imperative that

Newfield’s stockholders are provided with the material information that has been omitted from

the Registration Statement, so that they can meaningfully assess whether or not the Proposed

Transaction is in their best interests prior to the forthcoming stockholder vote.



                                                 8
     Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 9 of 19 PageID #: 9



B.      The Background of the Merger

        31.    In July 2018, the Board met and discussed, among other topics, the Company’s

strategic direction, and ultimately determined that Boothby should reach out to other similarly

situated companies in the industry to gain information for the Board’s annual strategic session

planned for late October 2018.

        32.    Boothby met with seven companies, including Encana. Thereafter, Encana began

actively pursuing Newfield for a potential acquisition and the two companies’ CEOs met

numerous times to discuss.

        33.    On October 10, 2018, Encana submitted a proposal to acquire the Company for

$1.0 billion in cash and 470,200,000 Encana common shares, representing approximately $35.00

per share implied offer price of Newfield common stock (the “October 10 Offer”). The parties

executed a confidentiality agreement on October 16, 2018.

        34.    At the same time, Boothby was communicating with Company A and Company B

and each potential bidder was interested in discussing further and/or submitting proposals. A

third potential interest, Company C, called Boothby to discuss a potential acquisition by

Newfield, but for reasons unexplained in the Registration Statement, Boothby deferred the call

until after the Board’s strategy session in late October.

        35.    The stock price for both companies fell following the October 10 Offer, and

Encana took the opportunity to drive down the Merger Consideration. Nothing in the

Registration Statement indicated the Boothby pointed out to the Encana CEO that Encana’s stock

price had fallen as well, and that Boothby attempted to protect Newfield shareholders by

demanding an exchange ratio collar.

        36.    On October 31, 2018, the companies executed the Merger Agreement after

receiving a fairness opinion from J.P. Morgan and approval from the Board.


                                                  9
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 10 of 19 PageID #: 10



C.     Conflicts of Interests in the Proposed Transaction

       37.     The Board along with certain Company’s executive officers are conflicted

because they have secured unique benefits for themselves from the Proposed Transaction not

shared with the public stockholders.

       38.     Two members of the Newfield’s Board will join the board of the newly formed

company.

       39.     It is also assumed that the named executive officers of Newfield will be

terminated “without cause,” and will receive substantial cash severance payments, as set forth in

the following table:
                                                                                          Tax
                                                      Pension/     Perquisites/      Reimbursement
Name                   Cash ($)(1)   Equity ($)(2)   NQDC ($)(3)   Benefits ($)(4)       ($)(5)      Other ($)    Total ($)
Lee K. Boothby         8,974,258     18,401,820            —          172,329                 —          —       27,548,407
Lawrence S. Massaro    4,100,534      9,293,060            —          172,329                 —          —       13,565,923
Gary D. Packer         4,647,466      9,293,060            —          191,654                 —          —       14,132,180
John H. Jasek          2,148,205      4,876,112            —          154,436                 —          —        7,178,753
George T. Dunn(6)            —        2,140,710            —              —                   —          —        2,140,710



D.     The Materially Incomplete and Misleading Registration Statement

       40.     On December 4, 2018, Newfield and Encana jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction.                                    The Registration

Statement was furnished to the Company’s stockholders and solicits the stockholders to vote in

favor of the Proposed Transaction. The Individual Defendants were obligated to carefully

review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions.     However, the Registration Statement misrepresents and/or omits material

information that is necessary for the Company’s stockholders to make an informed decision




                                                           10
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 11 of 19 PageID #: 11



concerning whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       41.     With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide material information.

       42.     For the projections prepared by Encana for Newfield, the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics

such as (1) EBITDA and (2) Unlevered Free Cash Flow, but fails to provide: (i) the line items

used to calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to

their most comparable GAAP measures, in direct violation of Regulation G and consequently

Section 14(a). Registration Statement 84-85. EBITDA and Unlevered Free Cash Flow are non-

GAAP measures as contemplated by Regulation G.

       43.     For the projections prepared by Newfield management for Newfield, the

Registration Statement provides values for non-GAAP (Generally Accepted Accounting

Principles) financial metrics such as (1) EBITDAX and (2) Operating Cash Flow but fails to

provide: (i) the line items used to calculate the non-GAAP measures, or (ii) a reconciliation of

these non-GAAP metrics to their most comparable GAAP measures, in direct violation of

Regulation G and consequently Section 14(a). Registration Statement 88.          EBITDAX and

Operating Cash Flow are non-GAAP measures as contemplated by Regulation G.

       44.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly




                                                11
    Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 12 of 19 PageID #: 12



understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

        45.     The SEC has noted that:

                companies should be aware that this measure does not have a
                uniform definition and its title does not describe how it is
                calculated. Accordingly, a clear description of how this measure is
                calculated, as well as the necessary reconciliation, should
                accompany the measure where it is used. Companies should also
                avoid inappropriate or potentially misleading inferences about its
                usefulness. For example, "free cash flow" should not be used in a
                manner that inappropriately implies that the measure represents the
                residual cash flow available for discretionary expenditures, since
                many companies have mandatory debt service requirements or
                other non-discretionary expenditures that are not deducted from the
                measure. 1

        46.     Thus, to cure the Registration Statement the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the

most comparable GAAP measures. At the very least, the Company must disclose the line item

forecasts for the financial metrics that were used to calculate the aforementioned non-GAAP

measures.     Such forecasts are necessary to make the non-GAAP forecasts included in the

Registration Statement not misleading.

        47.     With respect to J.P. Morgan’s Net Asset Value Analysis (“NAV”) for the purposes

of determining an implied equity value per share for Newfield common stock and Encana

common shares, the Registration Statement states:




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.



                                                12
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 13 of 19 PageID #: 13



              J.P. Morgan calculated the present value, as of September 30,
              2018, of unlevered free cash flows that Newfield is expected to
              generate from September 30, 2018 onward using the Newfield
              forecasts and assuming (i) NYMEX strip pricing through 2023,
              with prices held flat thereafter (which is referred to in this section
              as “String Pricing”) and (ii) Wall Street consensus pricing through
              2021, with prices held flat thereafter (which is referred to in this
              section as “Consensus Pricing”), which pricing assumptions were
              reviewed and authorized by Newfield’s management. Newfield’s
              projected asset-level cash flows were discounted to present values
              using a range of discounted rates from 9.00% to 11.50%, which
              were chosen by J.P. Morgan based upon an analysis of the
              weighted average cost of capital of Newfield, and then were
              adjusted for Newfield’s hedges, other corporate and operating
              expenses, projected general and administrative expenses, projected
              cash tax savings adjusted for utilization of Newfield’s net
              operating losses, asset retirement obligations, and net debt as of
              September 30, 2018 to indicate a range of implied net asset values
              on a per share basis for Newfield, which were divided by the
              number of fully diluted shares outstanding at Newfield to arrive at
              the following range of implied net asset values per share of
              Newfield common stock, based on Strip Pricing and Consensus
              Pricing. Resulting per share values were in all cases rounded to the
              nearest $0.25 per share.

Registration Statement at 113-14. Further, in regards to Encana’s unlevered free cash flows:

              J.P. Morgan also calculated the present value, as of September 30,
              2018, of unlevered free cash flows that Encana is expected to
              generate from September 30, 2018 onward using the Encana
              forecasts and assuming (i) Strip Pricing and (ii) Consensus Pricing,
              which pricing assumptions were reviewed and authorized by
              Newfield’s management. Encana’s projected asset-level cash flows
              were discounted to present values using a range of discount rates
              from 8.50% to 11.00%, which were chosen by J.P. Morgan based
              upon an analysis of the weighted average cost of capital of Encana,
              and then were adjusted for Encana’s hedges, minimum volume
              commitments and other liabilities, projected general and
              administrative expenses, projected cash tax savings adjusted for
              utilization of Encana’s net operating losses, asset retirement
              obligations and net debt as of September 30, 2018 to indicate a
              range of implied net asset values per share of Encana common
              shares, based on Strip Pricing and Consensus Pricing. Resulting
              per share values were in all cases rounded to the nearest $0.25 per
              share.




                                               13
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 14 of 19 PageID #: 14



       48.     The Registration Statement fails, however, to disclose the Company’s and

Encana’s (i) unlevered free cash flows, (ii) the line items used to calculate each company’s

unlevered free cash flows, utilized by J.P. Morgan in its NAVs for Newfield and Encana; and

(iii) the adjustments of the weighted average cost of capital of each company made by J.P.

Morgan, which included: “hedges, minimum volume commitments and other liabilities,

projected general and administrative expenses, projected cash tax savings adjusted for utilization

of net operating losses, asset retirement obligations, and net debt as of September 30, 2018”

utilized by J.P. Morgan in its NAV.

       49.     The Registration Statement also states that J.P. Morgan reviewed, among other

things, “the estimated amount and timing of the cost savings and related expenses and synergies

expected to result from the merger (which is referred to for purposes of this section as the

“Synergies”) to arrive at its fairness opinion. Registration Statement at 108. However, the

Registration Statement fails to include the synergies reviewed by J.P. Morgan. This information

is also omitted from the discussion of the Implied Intrinsic Value Creation Analysis, where

Synergies was used to calculate the theoretical value creation for existing Newfield shareholders.

Registration Statement at 115.

       50.     In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the special

stockholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a

fully-informed decision regarding whether to vote in favor of the Proposed Transaction, and they

are thus threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                14
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 15 of 19 PageID #: 15



                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          53.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, amongst other

things: the financial projections that were prepared by the Company and relied upon by the

Board in recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          54.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and




                                                 15
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 16 of 19 PageID #: 16



disclose such information to stockholders although they could have done so without

extraordinary effort.

           55.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.      The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.      Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives and the Company’s financial projections.

           56.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           57.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           58.   The Individual Defendants acted as controlling persons of Newfield within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Newfield, and participation in and/or awareness of the Company’s operations and/or



                                                  16
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 17 of 19 PageID #: 17



intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Newfield, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       59.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       60.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Newfield, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       61.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.




                                                 17
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 18 of 19 PageID #: 18



       62.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       63.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       64.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       A.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       B.      Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and




                                                18
 Case 1:18-cv-02001-RGA Document 1 Filed 12/17/18 Page 19 of 19 PageID #: 19



          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: December 17, 2018                            RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
                                                   Brian D. Long (#4347)
OF COUNSEL:                                        Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
WOLF HALDENSTEIN ADLER                             Wilmington, DE 19801
FREEMAN & HERZ LLP                                 Telephone: (302) 295-5310
Gloria Kui Melwani                                 Facsimile: (302) 654-7530
270 Madison Avenue                                 Email: bdl@rl-legal.com
New York, NY 10016                                 Email: gms@rl-legal.com
Telephone: (212) 545-4600
Facsimile: (212) 686-0114                           Attorneys for Plaintiff
Email: melwani@whafh.com




                                                   19
